             Case 8:18-cv-01846-PX Document 27 Filed 11/29/18 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND



BETHESDA SOFTWORKS LLC

        Plaintiff,

        v.                                                Civil Action No. PX -18-1846

BEHAVIOR INTERACTIVE, Inc. et al.,

        Defendants.



                                   SETTLEMENT ORDER
                                    (LOCAL RULE 111)


        On November 27, 2018, the Parties informed the Court that a settlement in principle had

been reached between them (via email). Accordingly, pursuant to Local Rule 111, the settling

parties are hereby directed to submit a proposed Order of Settlement on or before December 28,

2018.




Dated: November 29, 2018                                       /S/
                                                   Paula Xinis
                                                   United States District Judge
